UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the 6th day of June, 2007 Commission File Number 000-29336 ATNA RESOURCES LTD. 510 - 510 Burrard Street Vancouver, B.C. Canada V6C 3A8 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. [ X ] Form 20-F [ ] Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [ ] No [X] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 SUBMITTED HEREWITH Exhibits: 99.1 Atna Completes Drilling at Beowawe Project, Nevada SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATNA RESOURCES LTD. (Registrant) Date: June 06, 2007 By: /s/ Kendra Johnston Kendra Johnston Title: Investor Relations, Geologist
